Per Curiam:
There is nothing apparent in this case which requires a reversal of the judgment of the court below. When the defendant took the assignment from Isabella Stewart, he thereby took *114tlic goods owned by her subject to the lien of the plaintiffs for advances and commissions; but he did not assume her debt to' them. Neither was his order, or rather the order of Irvine C. Beatty & Co., not to sell the goods at lower prices than those quoted in the memorandum, such an assumption; for it imposed upon the plaintiffs no new or additional obligation, nor did it in the least abridge their rights in the premises; it was but a request iu which they might or might not concur as they thought proper. They could have determined the matter at any time by notifying tire defendant to pay advances and take the goods, or, on his refusal so to do, that they would sell them in discharge of the lien. But they cannot now be heard to complain that they voluntarily allowed, on the mere request of the defendant, the means of payment to slip through their fingers by holdino; the goods until the price had depreciated.
The judgment is affirmed.